McCARTHY, J.
We have given this case very careful study, and think that the various objections claimed by the appellant have been met, and the case was correctly submitted to the jury. The complaint was proper in form, and sufficiently complied with claim of appellant. See Code Civ. Proc. § 533. The authority cited by *829appellant as controlling this case, to wit, Van Wickle v. Insurance Co., 97 N. Y. 350, 353, is distinguished in the case oí Singleton v. Insurance Co., 132 N. Y. 298, 303, 304, 30 N. E. 839, and in our judgment meets this case.
We find no errors, and the judgment must be affirmed, with costs.